Taliareuro, J.
The plaintiff, by his agent Smith, leased a plantation to the defendant for' the year .1867 for $7000. The contract was entered into on tho fifteenth of January, 1867. On the eleventh of May following, Thomas sold to Catlin all the work animals, agricultural implements, carts, plantation supx>lies, etc. In consideration whereof Catlin bound himself to furnish from time to time, as they might be needed, the supplies necessary for carrying on the cultivation *341during tlie lease. And for tlie further consideration of the one-third part of tlie proceeds of tlie crop, after deducting all expenses, Catlin was obligated to devote liis time to the management and supervision of the plantation. On tlie third of June succeeding this agreement between' Thomas and Catlin, Smith, tlie plaintiff’s agent, took out a. provisional seizure upon ail affidavit that lie believed Thomas was about to run off from tlie place all the personal property on the plantation subject to his lien and privilege, and dispose of it for his own .benefit. A seizure was made of all the property claimed as subject to tlie plaintiff’s lien, and it was appraised by tlie sheriff’s inventory at $9330. On tbo third of July Catlin filed his intervention. A curator ad hoe was appointed to represent the pilaintiff, and one to represent the defendant. Thomas, the, defendant, by liis curator answered on the twenty-ninth of November, 1867. The litigation was pirotracted. The curator apipointed for the pilaintiff filed his answer to the intervention in October, 1809. The stock, mules, oxen, etc., expensive to keep, were sold under an order of court in January, 3863, and. the proceeds held subject to tlie decision of tlio case.
The plaintiff had judgment against the defendant for $7000, with five pier cent, interest from fifteenth November, 1807, with recognition of privilege upon tlie personal property (or its proceeds) seized under tlie writ. Tlio intervenor’s claims wore rejected and liis intervention-dismissed. The court reserved to him the right to set upi in a direct action against tlio pilaintiff any claims he may have against him in damages arising from the provisional seizure of tlio property.
The intervenor lias appealed. There are numerous bills of exception in tlie record, which in a decision of this case wo do not consider-it impiortant to examine. We see no error in the judgment. The property which tlio intervenor claims to have purchased from Thomas,, the plaintiff’s lessee, was clearly the property of Thomas, and placed by him on tlie leased premises before the time at which the intervenor alleges lie purchased from him. Tlie intervenor’s ownership of the-property, as against the plaintiff, was not made out to the satisfaction of the judge a quo. But if lie became the owner, it is clear that lie-became so after the lessor’s privilege had attached. There was no-contract of any kind between tlie pilaintiff and the intervenor. The latter could not opiposo tlie exorcise by the former of his privilegeupion the property seized. Tlie intervenor’s pretension to tlie right of setting up damages lie alleges he has sustained by tbe acts of the. lessor, in compensation of tlie rent due tlio lessor by the defendant, we do not consider well founded. This being the chief ground upion which, he intervened, we think the court properly disregarded liis claims.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed with costs